Exhibit Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 LOEWS CORPORATION REPORTS RESULTS FOR THE FIRST QUARTER OF 2009 NEW YORK, May 4, 2009—Loews Corporation (NYSE:L) today reported a Net loss for the 2009 first quarter of $647 million, or $1.49 per share, compared to Net income of $662 million, or $1.05 per share, in the 2008 first quarter. The first quarter of 2009 included the following: · Realized investment losses at CNA of $310 million, after tax and noncontrolling interest. · A $660 million after tax non-cash impairment charge, related to the carrying value of HighMount’s natural gas and oil properties reflecting commodity prices at March 31, 2009. · Book value per common share increased from $30.18 at December 31, 2008 to $30.73 at March 31, 2009. Net income (loss) and earnings (loss) per share information attributable to Loews common stock and the former Carolina Group stock is summarized in the table below: Three Months Ended March 31 (In millions, except per share data) 2009 2008 Net income (loss) attributable to Loews common stock: Income (loss) from continuing operations $ (647 ) $ 409 Discontinued operations, net 146 Net income (loss) attributable to Loews common stock (647 ) 555 Net income attributable to former Carolina Group stock - Discontinued Operations, net (a) 107 Net income (loss) attributable to Loews Corporation $ (647 ) $ 662 Net income (loss) per share: Loews common stock: Income (loss) from continuing operations $ (1.49 ) $ 0.77 Discontinued operations, net 0.28 Net income (loss) attributable to Loews common stock $ (1.49 ) $ 1.05 Former Carolina Group stock - Discontinued operations, net $ 0.98 (a) The Carolina Group and Carolina Group stock were eliminated effective June 10, 2008 as part of the separation of Lorillard. Page 1 of 5 Income (Loss) from Continuing Operations Loss from continuing operations for the first quarter of 2009 was $647 million, or $1.49 per Loews common share, as compared to income from continuing operations of $409 million, or $0.77 per Loews common share, in the first quarter of 2008. Results for 2009 reflect a non-cash impairment charge of $1.0 billion ($660 million after tax) related to the carrying value of HighMount’s natural gas and oil properties. This charge reflects declines in commodity prices. There were no comparable charges in the prior year period. Higher investment losses and lower investment income at CNA also contributed to the loss from continuing operations for the first quarter of 2009 as compared to the first quarter of 2008. The continuing volatility in the capital markets and continued economic slowdown, resulted in realized losses in CNA’s investment portfolio and a decline in net investment income during the first quarter of 2009. These declines were partially offset by improved results at Diamond Offshore. Discontinued Operations In June 2008, the Company disposed of its entire ownership interest in Lorillard, Inc. through the redemption of Carolina Group stock in exchange for Lorillard common stock and an exchange of our remaining Lorillard common stock for Loews common stock. The Carolina Group and Carolina Group stock have been eliminated. The Company also sold Bulova Corporation in January 2008. Lorillard’s results of operations and the gain on disposal of Bulova have been classified as discontinued operations. # # # At March 31, 2009, there were 435,159,670 shares of Loews common stock outstanding. During the three months ended March 31, 2009, the Company purchased 329,500 shares of CNA common stock at an aggregate cost of approximately $2 million.Depending on market conditions, the Company may from time to time purchase shares of its and its subsidiaries’ outstanding common stock in the open market or otherwise. # # # CONFERENCE CALLS A conference call to discuss the first quarter results of Loews Corporation has been scheduled for 11:00 a.m.
